PER CURIAM:
This claim was submitted for decision based upon a written stipulation which reveals that the claimant is the owner of a residence and tract of land on Asbury Road, State and Local Service Route 52/44, near Wayne, in Wayne County, West Virginia. During the winter of 1979, the respondent created a large stockpile of snow removal and ice control chemicals along the southerly end of respondent’s Wayne County Maintenance Headquarters.
As a result of this stockpile, chemicals flowed across Asbury Road and onto the claimant’s land, destroying three large trees. This occurred because of respondent’s negligence in stockpiling the material and installing improper drainage along the road.
It is further stipulated by the parties that the sum of $900.00 is a fair and equitable estimate of the damages sustained by the claimant.
Accordingly, the Court hereby makes an award to the claimant in the amount of $900.00.
Award of $900.00.